Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00527-CV

                                       CITY OF ASHERTON,
                                             Appellant

                                                   v.

     CARRIZO SPRINGS CONSOLIDATED INDEPENDENT SCHOOL DISTRICT,
                              Appellee

                    From the 293rd Judicial District Court, Dimmit County, Texas
                                Trial Court No. 11-08-11482-DCV
                           Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 26, 2013

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed not later than May 20, 2013. On May 29, 2013, after

no brief or motion for extension of time was filed, this court ordered Appellant to show cause in

writing not later than June 10, 2013, why this appeal should not be dismissed for want of

prosecution. See TEX. R. APP. P. 38.8(a). As of this date, no response has been filed. Therefore,

this appeal is dismissed for want of prosecution. See id. R. 38.8(a)(1), 42.3(b). Costs of this appeal

are taxed against Appellant. See id. R. 43.4.

                                                        PER CURIAM